                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                       CIVIL ACTION NO. 3:20-CV-00588-RJC-DSC


                FS FOOD GROUP LLC et. al.,                        )
                                                                  )
                                    Plaintiffs,                   )
                                                                  )
                v.                                                )
                                                                  )                    ORDER
                THE CINCINNATI INSURANCE                          )
                COMPANY,                                          )
                                                                  )
                                    Defendant.                    )



                          THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for Alan I. Becker and Laurence J.W. Tooth]” (documents ##5-6) filed January 7,

               2021. For the reasons set forth therein, the Motions will be granted.


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr.


                          SO ORDERED.
Signed: January 7, 2021




                          Case 3:20-cv-00588-RJC-DSC Document 7 Filed 01/07/21 Page 1 of 1
